ORDER

PER CURIAM.
Employer City of Cottleville, Missouri, (“Cottleville”) appeals the order of the Labor and Industrial Relations Commission (“Commission”) determining that employee *139Chad Brown is eligible for unemployment benefits. The Commission rejected Cot-tleville’s claim that Brown was terminated for misconduct connected to work. We affirm the Commission’s order.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).